EXAMINER’S COMMENT and REASONS FOR ALLOWANCE

EXAMINER’S COMMENTS
Applicant's amendment and response filed 8/27/2020, which amended claims 1, 2, 12 and 14-21, and added new claims 22-34, has been entered into the record.  Claims 1-12 and 14-34 are pending.  Claim 13 was previously cancelled.  Claims 1-12 and 14-34 have been examined on the merits in their full scope.
It is additionally noted that the information disclosure statement (IDS) submitted on 8/27/2020 was received.  The submission is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Upon entry of the amended claims filed on 8/27/2020, the rejections of claims 1-12 and 14-21 under 35 U.S.C. § 101 and 35 U.S.C. § 112(a), written description, have been withdrawn in view of Applicant’s arguments and claim amendments.  Specifically, in claims 1 and 12, the method and composition (respectively) have been amended to recite that the method is carried out in an in vitro cell-free system or by a recombinant microorganism or plant cell overexpressing the now specifically indicated phosphoketolases.  In view of Applicant’s claim amendments, Applicant’s arguments are found persuasive that in view of the above new limitations, the claims do not recite or describe any recognized judicial exception such as a law of nature, naturally occurring 
Further, Applicant’s amendments to claims 1 and 12 provided specific phosphoketolase enzymes selected from EC 4.1.2.9, EC 4.1.2.22 or any one of SEQ ID NO: 1 -3 or 16-20.  In view of Applicant’s claim amendments, Applicant’s arguments are found persuasive that in view of the above new limitations, the claims recite well-known and well-described family of proteins, phosphoketolase enzymes selected from EC 4.1.2.9, EC 4.1.2.22 or any one of SEQ ID NO: 1 -3 or 16-20.  Accordingly, the rejection under 35 U.S.C. § 112(a), written description, has been withdrawn.
It is noted that a STIC search was previously requested and an extensive search of the prior art was performed, which ultimately did not result in prior art that would provide the teachings within claims 1 and 12.  Further, in consultation with experienced primary examiners in the chemical structure search fields, searches did not result in prior art that would provide the teachings within claims 1 and 12.  
A further search of the prior art (via EAST, Google and STN database searches), in view of the claim amendments filed on 8/27/2020, did not result in prior art that would provide the teachings within claims 1 and 12.  Based on the search of the prior art, claim 1 (as well as dependent claims 2-11 and 14-22) and claim 12 (as well as dependent claims 23-34) are free of the prior art.
Claims 1-12 and 14-34 are directed to allowable methods and compositions.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CLAIMS ALLOWED
Claims 1-12 and 14-34 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631